ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Farmland Mutual Insurance Company for further review of the decision of the Court of Appeals be, and the same is, granted. Briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
IT IS FURTHER ORDERED that the request of State Farm Mutual Automobile Insurance Company to serve and file an amicus curiae brief in the above-entitled matter be,, and the same is, granted. Said brief shall be served and filed 30 days from the date of this order.